Citation Nr: 0430646	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
2000, for a 60 percent rating for cervical fracture residuals 
with degenerative changes.

2.  Entitlement to an effective date earlier than June 19, 
2000, for a 40 percent rating for degenerative changes of the 
lumbar spine.

3.  Entitlement to an effective date earlier than June 19, 
2000, for a 10 percent rating for degenerative changes of the 
thoracic spine.

4.  Entitlement to an effective date earlier than June 19, 
2000, for a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from March 1955 to February 1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

A February 1998 rating decision awarded service connection 
for residuals of a cervical fracture, and assigned a 40 
percent evaluation.  An August 1998 rating decision awarded 
service connection for lumbar degenerative changes, and 
assigned a 10 percent rating.  That rating decision also 
granted entitlement to service connection for thoracic 
degenerative changes, and assigned a noncompensable rating.  
The veteran appealed that decision.  Thereafter, in April 
2002, in light of a proposed Decision Review Officer decision 
that ultimately was promulgated in May 2002, the appellant 
withdrew his appeal as to the ratings assigned.  The only 
issues now before the Board are those noted on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

In March 2003, the representative raised claims of 
entitlement to an earlier effective dates for an award of 
service connection for cervical, thoracic, and lumbar spine 
conditions.  Since these claims could theoretically change 
the effective date assigned for granting service connection 
for each of the disabilities at issue, the Board finds that 
these claims are inextricably intertwined with the issues 
currently before the Board.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Accordingly, further development is required.

Further, the Board notes that the RO did not issue a 
statement of the case (SOC) on these issues.  Rather, a 
supplemental statement of the case (SSOC) was issued in 
February 2004, which addressed the issue of entitlement to an 
earlier effective date for a TDIU.  VA regulations provide 
that in no case will a SSOC be used to announce decisions by 
the agency of original jurisdiction on issues not previously 
addressed in the SOC, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the SOC.  38 C.F.R. § 19.31 (2003).  Therefore, the RO 
must issue a SOC addressing the matter of entitlement to an 
effective date earlier than June 19, 2000, for an award of 
TDIU.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each of 
the claims on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.

2.  The RO must adjudicate the claims of 
entitlement to earlier effective dates 
for grants of service connection for 
cervical, thoracic and lumbar disorders.  
The veteran is hereby informed that these 
issues are not currently developed for 
appellate review by the Board, and that 
the Board may only exercise jurisdiction 
over these issues if the appellant files 
a timely notice of disagreement to an 
adverse decision, and submits a timely 
appeal after the issuance of any 
statement of the case.

3.  The RO must issue a SOC with regard 
to the issue of entitlement to an 
effective date earlier than June 19, 
2000, for an award of TDIU.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




